UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-3940 Strategic Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 8/31 Date of reporting period: 11/30/09 The following N-Q relates only to the Registrants series listed below and does not affect the other series of the Registrant, which have different fiscal year ends and, therefore, different N-Q reporting requirements. Separate N-Q Forms will be filed for these series, as appropriate. Dreyfus Conservative Allocation Fund Dreyfus Growth Allocation Fund Dreyfus Moderate Allocation Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Conservative Allocation Fund November 30, 2009 (Unaudited) Other Investment90.7% Shares Value ($) Registered Investment Company; Dreyfus Alpha Growth Fund, Cl. I 10,683 a 173,164 Dreyfus Appreciation Fund 2,612 a 88,816 Dreyfus Bond Market Index Fund 42,602 a 448,171 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 9,536 a 128,548 Dreyfus Emerging Markets Fund, Cl. I 1,847 a 21,314 Dreyfus Global Absolute Return Fund, Cl. I 2,348 a 28,829 Dreyfus Global Real Estate Securities Fund, Cl. I 2,132 a 14,116 Dreyfus High Yield Fund, Cl. I 20,158 a 127,598 Dreyfus International Bond Fund, Cl. I 7,806 a 129,342 Dreyfus International Stock Index Fund 2,154 a 31,110 Dreyfus Newton International Equity Fund, Cl. I 1,980 a 32,786 Dreyfus Premier International Value Fund, Cl. I 3,331 a 38,274 Dreyfus Premier Midcap Value Fund, Cl. I 1,261 a 31,940 Dreyfus Premier Total Return Advantage Fund, Cl. I 32,902 a 450,432 Dreyfus S&P Stars Opportunities Fund, Cl. I 1,733 a,b 31,759 Dreyfus Select Managers Small Cap Value Fund, Cl. I 2,032 a,b 31,046 Dreyfus Strategic Value Fund, Cl. I 6,859 a 169,618 Dreyfus U.S. Equity Fund, Cl. I 7,640 a 89,388 Dreyfus/The Boston Co. Small/Mid Cap Growth Fund 2,883 a,b 31,281 Emerging Markets Opportunity Fund, Cl. I 2,086 a 21,194 International Stock Fund, Cl. I 2,138 a 25,746 Total Investments (cost $2,115,488) 90.7% Cash and Receivables (Net) 9.3% Net Assets 100.0% a Investment in affiliated mutual fund. b Non-income producing security. At November 30, 2009, the aggregate cost of investment securities for income tax purposes was $2,115,488. Net unrealized appreciation on investments was $28,984 of which $30,046 related to appreciated investment securities and $1,062 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Mutual Funds 2,144,472 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Each funds assets consist primarily of shares of the underlying funds, which are valued at their respective NAVs. When calculating NAVs, Dreyfus values equity investments on the basis of market quotations or official closing prices. Dreyfus generally values fixed income investments based on values supplied by one or more independent pricing services approved by the funds board. The pricing services procedures are reviewed under the general supervision of the board. If market quotations or official closing prices or valuations from a pricing service are not readily available, or are determined not to reflect accurately fair value, the fund may value those investments at fair value as determined in accordance with procedures approved by the funds board. Fair value of investments may be determined by the funds board, its pricing committee or its valuation committee in good faith using such information as it deems appropriate under the circumstances. Under certain circumstances, the fair value of foreign equity securities will be provided by an independent pricing service. Using fair value to price investments may result in a value that is different from a securitys most recent closing price and from the prices used by other mutual funds to calculate their net asset values. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2009.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Growth Allocation Fund November 30, 2009 (Unaudited) Other Investment100.7% Shares Value ($) Registered Investment Company; Dreyfus Alpha Growth Fund, Cl. I 16,880 a 273,628 Dreyfus Appreciation Fund 4,150 a 141,112 Dreyfus Bond Market Index Fund 13,520 a 142,232 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 3,023 a 40,744 Dreyfus Emerging Markets Fund, Cl. I 3,496 a 40,349 Emerging Markets Opportunity Fund, Cl. I 3,946 a 40,088 Dreyfus Global Absolute Return Fund, Cl. I 15,612 a 191,716 Dreyfus Global Real Estate Securities Fund, Cl. I 14,160 a 93,736 Dreyfus High Yield Fund, Cl. I 6,401 a 40,520 Dreyfus International Bond Fund, Cl. I 2,474 a 40,988 International Stock Fund, Cl. I 4,067 a 48,962 Dreyfus International Stock Index Fund, Cl. I 4,172 a 60,237 Dreyfus Newton International Equity Fund, Cl. I 3,682 a 60,976 Dreyfus Premier International Value Fund, Cl. I 6,333 a 72,768 Dreyfus Premier Midcap Value Fund, Cl. I 1,984 a 50,238 Dreyfus Premier Total Return Advantage Fund, Cl. I 10,443 a 142,965 Dreyfus S&P Stars Opportunities Fund, Cl. I 2,736 a,b 50,146 Dreyfus Select Managers Small Cap Value Fund, Cl. I 3,190 a,b 48,739 Dreyfus Strategic Value Fund, Cl. I 10,838 a 268,030 Dreyfus U.S. Equity Fund, Cl. I 12,120 a 141,808 Dreyfus/The Boston Co. Small/Mid Cap Growth Fund 4,537 a,b 49,228 Total Investments (cost $2,011,009) 100.7% Liabilities, Less Cash and Receivables (.7%) Net Assets 100.0% a Investment in affiliated mutual fund. b Non-income producing security. At November 30, 2009, the aggregate cost of investment securities for income tax purposes was $2,011,009. Net unrealized appreciation on investments was $28,201 of which $31,158 related to appreciated investment securities and $2,957 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Mutual Funds 2,039,210 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Each funds assets consist primarily of shares of the underlying funds, which are valued at their respective NAVs. When calculating NAVs, Dreyfus values equity investments on the basis of market quotations or official closing prices. Dreyfus generally values fixed income investments based on values supplied by one or more independent pricing services approved by the funds board. The pricing services procedures are reviewed under the general supervision of the board. If market quotations or official closing prices or valuations from a pricing service are not readily available, or are determined not to reflect accurately fair value, the fund may value those investments at fair value as determined in accordance with procedures approved by the funds board. Fair value of investments may be determined by the funds board, its pricing committee or its valuation committee in good faith using such information as it deems appropriate under the circumstances. Under certain circumstances, the fair value of foreign equity securities will be provided by an independent pricing service. Using fair value to price investments may result in a value that is different from a securitys most recent closing price and from the prices used by other mutual funds to calculate their net asset values. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2009.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Moderate Allocation Fund November 30, 2009 (Unaudited) Other Investment98.1% Shares Value ($) Registered Investment Company; Dreyfus Alpha Growth Fund, Cl. I 18,561 a 300,875 Dreyfus Appreciation Fund 4,558 a 154,976 Dreyfus Bond Market Index Fund 37,085 a 390,137 Dreyfus Emerging Markets Debt Local Currency Fund, Cl. I 8,300 a 111,880 Dreyfus Emerging Markets Fund. Cl. I 3,606 a 41,612 Dreyfus Global Absolute Return Fund, Cl. I 12,241 a 150,320 Dreyfus Global Real Estate Securities Fund, Cl. I 11,134 a 73,704 Dreyfus High Yield Fund, Cl. I 17,536 a 111,001 Dreyfus International Bond Fund, Cl. I 6,787 a 112,465 Dreyfus International Stock Index Fund 4,281 a 61,821 Dreyfus Newton International Equity Fund, Cl. I 3,815 a 63,180 Dreyfus Premier International Value Fund, Cl. I 6,531 a 75,041 Dreyfus Premier Midcap Value Fund, Cl. I 2,186 a 55,339 Dreyfus Premier Total Return Advantge Fund, Cl. I 28,645 a 392,152 Dreyfus S&P Stars Opportunities Fund, Cl. I 3,013 a 55,234 Dreyfus Select Managers Small Cap Value Fund, Cl. I 3,513 a,b 53,677 Dreyfus Strategic Value Fund, Cl. I 11,929 a 295,013 Dreyfus U.S. Equity Fund, Cl. I 13,321 a 155,851 Dreyfus/The Boston Co. Small/Mid Cap Growth Fund 4,999 a,b 54,236 Emerging Markets Opportunity Fund, Cl. I 4,074 a 41,390 International Stock Fund, Cl. I 4,193 a 50,487 Total Investments (cost $2,760,258) 98.1% Cash and Receivables (Net) 1.9% Net Assets 100.0% a Investment in affiliated mutual fund. b Non-income producing security. At November 30, 2009, the aggregate cost of investment securities for income tax purposes was $2,760,258. Net unrealized appreciation on investments was $40,133 of which $42,571 related to appreciated investment securities and $2,438 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below. Level 1 - unadjusted quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of November 30, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Mutual Funds 2,800,391 - - + See Statement of Investments for industry classification. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) has become the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The ASC has superseded all existing non-SEC accounting and reporting standards. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Each funds assets consist primarily of shares of the underlying funds, which are valued at their respective NAVs. When calculating NAVs, Dreyfus values equity investments on the basis of market quotations or official closing prices. Dreyfus generally values fixed income investments based on values supplied by one or more independent pricing services approved by the funds board. The pricing services procedures are reviewed under the general supervision of the board. If market quotations or official closing prices or valuations from a pricing service are not readily available, or are determined not to reflect accurately fair value, the fund may value those investments at fair value as determined in accordance with procedures approved by the funds board. Fair value of investments may be determined by the funds board, its pricing committee or its valuation committee in good faith using such information as it deems appropriate under the circumstances. Under certain circumstances, the fair value of foreign equity securities will be provided by an independent pricing service. Using fair value to price investments may result in a value that is different from a securitys most recent closing price and from the prices used by other mutual funds to calculate their net asset values. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. The fund adopted the provisions of ASC Topic 815 Derivatives and Hedging which requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The fund held no derivatives during the period ended November 30, 2009.These disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Strategic Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 19, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: January 19, 2010 By: /s/ James Windels James Windels Treasurer Date: January 19, 2010 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
